In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-14-00206-CV
                             ________________________

                          EX PARTE JACOBY STEVE GOMEZ



                           On Appeal from the 106th District Court
                                    Lynn County, Texas
          Trial Court No. 13-10-07060; Honorable Carter T. Schildknecht, Presiding


                                       June 20, 2014

                   ORDER DENYING MOTION TO DISMISS
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Pending before this Court is a motion to dismiss this appeal for want of

jurisdiction filed by Appellee, Jacoby Steve Gomez. For the reasons expressed herein,

we deny Gomez’s motion.


      Appellant, the Texas Department of Public Safety, filed a Notice of Restricted

Appeal on May 23, 2014, challenging the trial court’s Order of Expunction, wherein it

averred that it did not participate, personally or through counsel, in the hearing that

resulted in the final judgment it is appealing and did not file any postjudgment motions,
request for findings of fact and conclusions of law, or notice of appeal. By his motion to

dismiss, Gomez argues the Department’s notice of appeal is untimely because it was

not filed within thirty days after the trial court’s order was signed. See TEX. R. APP. P.

26.1.    He maintains this Court lacks jurisdiction to consider the merits of the

Department’s appeal. We disagree.


        Rule 30 of the Texas Rules of Appellate Procedure provides that if a party did not

participate in the hearing that resulted in the judgment complained of and did not file a

postjudgment motion or request for findings of fact and conclusions of law, or a notice

within the time permitted by Rule 26.1(a), that party may file a notice of appeal within

the time permitted by Rule 26.1(c). That rule allows a party to file a notice of restricted

appeal within six months after the date the order complained of is signed. TEX. R. APP.

P. 26.1(c).


        The expunction order was signed on December 3, 2013, making the deadline for

filing a notice of restricted appeal June 3, 2014. The Department’s notice filed on May

23, 2014, is timely and therefore invokes this Court’s jurisdiction to consider the merits

of its appeal. Appellee’s motion to dismiss is denied.


        It is so ordered.


                                                         Per Curiam




                                             2